Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s orders dismissing these civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the records and conclude that these appeals are frivolous. Accordingly, we dismiss the appeals for the reasons stated by the district court. Hurt v. United States, No. 5:15-cv-00411-BR, 2015 WL 5837691 (E.D.N.C. Oct. 6, 2015); Hurt v. The Ctr. of the World, No. 5:15-cv-00431-BR, 2015 WL 5821839 (E.D.N.C. Oct. 5, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.